                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  OCTAIVIAN D. REEVES,                          )
                                                )
               Plaintiff,                       )
                                                )
  v.                                            )       No.:         3:20-CV-326-RLJ-HBG
                                                )
  MIKE PARRIS,                                  )
  LIEUTENANT WALLS,                             )
  TYLER LONGMIRE,                               )
  OFFICER GOLDIE,                               )
  OFFICER LYNCH,                                )
  SERGEANT CRAS, and                            )
  SERGEANT HICKS,                               )
                                                )
               Defendants.                      )

                                    JUDGMENT ORDER

        For the reasons set forth in the Memorandum Opinion filed herewith, Defendants’ motion

 for summary judgment [Doc. 62] is GRANTED, and Plaintiff’s complaint is DISMISSED WITH

 PREJUDICE.

        Because the Court CERTIFIED in the Memorandum Opinion that any appeal from this

 order would not be taken in good faith, Plaintiff is DENIED leave to proceed in forma pauperis

 on any subsequent appeal. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

               IT IS SO ORDERED.
                                                           ENTER:



                                                                     s/ Leon Jordan
                                                               United States District Judge


  ENTERED AS A JUDGMENT
  /s/ LeAnna R. Wilson
  CLERK OF COURT



Case 3:20-cv-00326-RLJ-HBG Document 67 Filed 07/30/21 Page 1 of 1 PageID #: 543
